NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-55267

                Plaintiff-Appellee,             D.C. Nos.      3:12-cv-00228-DMS
                                                               3:11-cr-05082-DMS-3
 v.

ABRAHAM HERNANDEZ-ZAVALA,                       MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Abraham Hernandez-Zavala appeals pro se from the district court’s

judgment denying his petition for a writ of error coram nobis. We have

jurisdiction under 28 U.S.C. § 1291 and, reviewing de novo, see Matus-Leva v.

United States, 287 F.3d 758, 760 (9th Cir. 2002), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      “The writ of error coram nobis is a highly unusual remedy, available only to

correct grave injustices in a narrow range of cases where no more conventional

remedy is applicable.” United States v. Chan, 792 F.3d 1151, 1153 (9th Cir.

2015). Hernandez-Zavala’s petition argued that his 2012 conviction for attempted

entry after deportation, in violation of 8 U.S.C. § 1326, should be vacated due to an

alleged error in the presentence report. However, the district court properly denied

the petition because Hernandez-Zavala is currently “in custody” in connection with

his 2012 conviction. See United States v. Monreal, 301 F.3d 1127, 1132 (9th Cir.

2002). “A person in custody may seek relief pursuant to 28 U.S.C. § 2255.”

Matus-Leva, 287 F.3d at 761. Therefore, Hernandez-Zavala cannot avail himself

of coram nobis relief because he cannot show that a more usual remedy is

unavailable to attack his conviction. See id.

      In light of this disposition, we do not reach the parties’ remaining

arguments.

      AFFIRMED.




                                          2                                   18-55267